DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment file January 11, 2021.  Claims 1-20 are pending in this case.  Claims 1-20 are currently amended.
Remarks
Statements of intended use do not serve to distinguish from the prior art.  MPEP 2103 I C.  In this case, the claims recite multiple instances of intended use.
In claim 1 - “a processor . . . is configured to: connect . . . select . . . specify . . . provide . . . receive . . . construct . . . and bootstrap . . . .”
In claim 2 – “processor . . . is further configured to: selectively endorse . . . “
In claim 3 – “processor . . . is further configured to: apply . . . and select . . . “
In claim 4 – “processor . . . is further configured to: scale up . . . “
In claim 5 – “processor . . . is further configured to: hold . . . and communicate . . . “
In claim 6 – “processor . . . is further configured to: identify . . . “
In claim 7 – “processor . . . is further configured to: update . . . “

Response to Arguments
Applicant’s arguments, see REMARKS
Applicant’s arguments, see REMARKS, filed January 11, 2021, with respect to the Hybrid Claim rejection of claim 1, as currently amended, have been fully considered and are persuasive.  The Hybrid Claim rejection of claim 1, as currently amended, has been withdrawn. 
Applicant's arguments filed January 11, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claim 15, as currently amended, that the said claim is not a hybrid claim.
Examiner respectfully disagrees.
Claim 15 recites the language “controlled by orderers”.  In this case, however, claim 15 is drawn to a nontransitory computer-readable medium and processor. The said limitations, however, recite actions, (i.e., controlling) which cannot be attributed to any of the structural elements of the processor, but rather to an entity outside the system. The claim is, therefore, hybrid. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)
Applicant argues, regarding claims 1-20, as currently amended, that the claims recites statutory subject matter.
Examiner respectfully disagrees.
The claims do not purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Applicant argues regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests, “specify data selection filters based on the selected subset of the data”.
Examiner respectfully disagrees.
Frey teaches specifying data selection filters based on the selected subset of the data Sec 3.4, where Frey discloses the application of a diet node wants to update its view of the blockchain. To do this the Dietcoin application uses a bloom filter that contains a latest known block hash and an obfuscated representation of its own public keys and sends it to a full node in the blockchain. Here the diet node only maintains a partial view of the blockchain and determines a bloom filter based on the diet node wanting to update its partial view of the blockchain. Therefore Frey discloses the limitation specify data selection filters (e.g. latest known block hash and public keys in the form of a bloom filter) based on the partial state of the chain (e.g. based on the diet node wanting to update its partial view of the blockchain).
Applicant argues regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests, “bootstrap the sparse peer”.
Examiner respectfully disagrees.
Frey in section 3.4 discloses, "determine if the ledger of the sparse peer is up-to-date based on the partial state of the chain". Specifically, Frey discloses in section 3.4 that a diet node uses the latest known block hash to update its partial state of the chain from the full nodes of the blockchain. This is done by sending a bloom filter to the full nodes in order to check if there are blocks that are unknown to the diet node. Frey further discloses in section 3.4 that the diet node verifies the unknown blocks that are received. Although Frey discloses that the diet node sends a request for unknown blocks to update the diet node ledger, Frey does not specifically disclose that the diet node is a new node that is being added (i.e., bootstrapped) to the blockchain once it is updated. Instead, the diet node of Frey is a node that is already currently part of the blockchain and is being updated to contain all the current and relevant data for that diet node. 
However, Blake in analogous art of blockchains discloses in sections (par 59-61) that when a blockchain node is being added to a current blockchain, it is given a copy of the current blockchain .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a system comprising a processor and a memory, claims 8-14 are directed to a method, and claims 15-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claims recite obtaining and storing records that meet a set of criteria. Specifically, the claims recite connecting to an organization, selecting records to be replicated, specifying filters or criteria based on the records selected, providing the filters or criteria, receiving records matching the criteria, storing the records according to the criteria,  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for receiving the information and storing the transaction, which is a process that deals with the managing data. Accordingly, the claims recite an abstract idea (see pages 7, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a processor, a memory, and a blockchain network, merely use a computer as a tool to perform an abstract idea. Specifically, the processor, the memory, and the blockchain network perform the steps or functions of connecting to an organization, selecting records to be replicated, specifying filters or criteria based on the records selected, providing the filters or criteria, receiving records matching the criteria, storing the records according to the criteria. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a processor, a memory, and a blockchain network, and a plurality of routers to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of managing data for a transaction. As discussed above, taking the claim elements separately, the processor, the memory, and the blockchain network perform the steps or functions of connecting to an organization, selecting records to be replicated, specifying filters or criteria based on the records selected, providing the filters or criteria, receiving records matching the criteria, storing the records according to the criteria. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of storing transaction data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea of obtaining and storing records that meet a set of criteria. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claims
Regarding claim 15 –
Claim 15 recites the language “controlled by orderers”.  In this case, however, claim 15 is drawn to a nontransitory computer-readable medium and processor. The said limitation, however, recite actions, (i.e., controlling) which cannot be attributed to any of the structural elements of the processor, but rather to an entity outside the system. The claim is, therefore, hybrid. In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)
For the reasons above, independent claim 15 and its dependent claims 2 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Dietcoin: Shortcutting the Bitcoin verification process for your smartphone” (“Frey”) in view of Blake (US 2018/0115538).
Regarding claims 1 and 8 –
Frey discloses a sparse peer in a blockchain network the sparse peer comprising:
a memory storing one or more instructions; (Sec 3-3.1) and
a processor that when executing the one or more instructions is configured to (Sec 3-3.1):
connect the sparse peer to a plurality of peers in the blockchain network; (Sec 3-3.1, 3.4)
select a subset of data to be replicated; (Sec 3, 3.1, 3.4)
specify data selection filters based on the selected subset of the data; (Sec 3.4).
provide the data selection filters to the plurality of the peers; (Sec 3.4).
receive blocks that match the data selection filters over a gossip protocol from the plurality of the peers; (Sec 3, 3.1, 3.4)
construct a local ledger of the sparse peer from the received blocks. (Sec 3, 3.1, 3.4)
Frey does not specifically teach bootstrapping the sparse peer based on the local ledger.
Blake teaches bootstrapping the sparse peer based on the local ledger. (par 61)
It would have been obvious to one of ordinary skill in the art to include in the blockchain system of Frey the bootstrapping of the peer/node as taught by Blake for a more economical use of computer network resources.
Regarding claims 2, 9, and 16 –
Frey discloses that the processor selectively endorses transactions that can be satisfied by data of the local ledger. (Sec 3, 3.1, 3.4)
Regarding claims 3, 10, and 17 –
Frey teaches that he processor is further configured to:
apply the data selection filters based on a set of indices; (sec 3.4) and
select transactions that satisfy the data selection filters. (sec 3.4)
Regarding claims 5, 12, and 19 -
Frey teaches holding the data selection filters based on a verifiable resource configuration created by the processor; (sec 3.4) and
communicating, to the plurality of the peers, an intent to receive data that matches the data selection filters. (sec 3.4)
Regarding claims 6 and 13 -
Blake discloses that the processor identifies when the local ledger is up-to-date and the sparse peer is ready to be bootstrapped. (par 61)
Regarding claims 7, 14, and 20 -
Frey discloses that the processor updates the local ledger when the blocks that match the filters are received. (sec 3.4)
Regarding claim 15 –
Frey discloses a nontransitory computer-readable medium (Sec 3-3.1) storing one or more instructions that when executed by the a processor of a sparse peer cause the processor to perform:
connecting the sparse peer to a plurality of peers via the blockchain network controlled by orderers; (Sec 3-3.1, 3.4)
selecting a subset of data to be replicated; (Sec 3, 3.1, 3.4)

providing the data selection filters to the plurality of the peers; (Sec 3.4).
receiving blocks that match the data selection filters over a gossip protocol from the plurality of the peers; (Sec 3, 3.1, 3.4)
constructing a local ledger of the sparse peer from the received blocks. (Sec 3, 3.1, 3.4)
Frey does not specifically teach bootstrapping the sparse peer based on the local ledger.
Blake teaches bootstrapping the sparse peer based on the local ledger. (par 61)
It would have been obvious to one of ordinary skill in the art to include in the blockchain system of Frey the bootstrapping of the peer/node as taught by Blake for a more economical use of computer network resources.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Dietcoin: Shortcutting the Bitcoin verification process for your smartphone” (“Frey”) in view of Blake (US 2018/0115538) and further in view of Ozzie et al (US 2011/0179020).
Regarding claims 4, 11, and 18 -
Frey in view of Blake teaches as above.
Ozzie teaches that the processor scales up an end state of the sparse peer based on an incremental expansion of the data selection filters. (par 59, fig 10)
It would have been obvious to one of ordinary skill in the art to include in the blockchain system of Frey in view of Blake the filtering of the data feed as taught by Ozzie since both Frey and Ozzie disclose receiving data from data feeds, one of ordinary skill in the art would know that expanding the bloom filters of Frey (as taught by Ozzie) would produce predictable results and a more economical use of computer network resources.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahanta et al (US 2019/0097807) teaches the generation of transaction blocks that are published to other nodes of the blockchain. 
Burke et al (US 2020/0076606) teaches nodes of a blockchain that may store a full or partial copy of a decentralized ledger.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685